Title: To George Washington from Samuel Washington, 29 July 1797
From: Washington, Samuel
To: Washington, George



Dr Uncle
Cha[rle]s Town July 29th 1797

I recd your kind Letter of the 12th Instant and am happy in having an opportunity to return to you my most sincere thanks for your offer of Assistance and for your good Advice, which I can Assure you was very Acceptable as there is no person fonder of receiving Advice than what I am. Your Observations respecting the borrowing of Money I have reason to Attend to. for a Considerable part of the money I have to pay, was borrowed by my Father from Doct. Stuart or some other person, ever since he was A Merchant in Fredericksburg. I paid a part about A year Ago—and promised Doct. S[t]uart, about this time that I would discharge the balance, which amounts to about four hundred pounds. That debt and one or two more in this part of the world of his contracting was the cause of my wishing to borrow money. And as I was unfortunate in

Loosing my crops I thought it better to State the Affair to you, and if you can with convenience to yourself Lend me the money I shall ever Esteem it a favor I will come down and see you in Two or Three weeks as my family is at present in such a situation I could not Leave home as my Wife expects A Little One Every day. The family Unite with me in Love to you and yours And Believe me your Ever-Affectionate Nephew

Saml Washington

